Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 1 of 7 PageID: 4



NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

RONALD TOMASETTO,                 :
                                  :    CIV. NO. 20-3177 (RMB-KMW)
                Plaintiff         :
                                  :
     v.                           :          OPINION
                                  :
OFC. B. COOPER, et al.,           :
                                  :
                Defendants        :

BUMB, DISTRICT JUDGE

     Plaintiff Ronald Tomasetto, a prisoner incarcerated in South

Woods State Prison in Bridgeton, New Jersey, filed this civil

rights action on March 23, 2020. (Compl., Dkt. No. 1.) Plaintiff

seeks to proceed without prepayment of the filing fee (“in forma

pauperis” or “IFP”) under 28 U.S.C. § 1915. (Id.) 28 U.S.C. §

1915(a) provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement   …   of  any   suit   …  without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.

          (2) A prisoner seeking to bring a civil action
          … without prepayment of fees … in addition to
          filing the affidavit filed under paragraph
          (1), shall submit a certified copy of the
          trust fund account statement (or institutional
          equivalent) for the prisoner for the 6-month
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 2 of 7 PageID: 5



             period immediately preceding the filing of the
             complaint or notice of appeal, obtained from
             the appropriate official of each prison at
             which the prisoner is or was confined.

Plaintiff did not submit a properly completed IFP application, as

required by statute.

     The     Court   will   administratively           terminate    this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted    IFP   status,    he   must    pay     the    $350.00     filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

Plaintiff should be aware that if he was granted IFP status, upon

conclusive    screening     pursuant     to    28    U.S.C.   §§    1915(e)(2)(B);




1 U.S.D.C.    District      of   New    Jersey      Local   Civil    Rule     54.3(a)
provides:

             Except as otherwise directed by the Court, the
             Clerk shall not be required to enter any suit,
             file any paper, issue any process or render
             any other service for which a fee is
             prescribed by statute or by the Judicial
             Conference of the United States, nor shall the
             Marshal be required to serve the same or
             perform any service, unless the fee therefor
             is paid in advance. The Clerk shall receive
             any such papers in accordance with L.Civ.R.
             5.1(f).


                                         2
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 3 of 7 PageID: 6



1915(b); and 42 U.S.C. § 1997e(c)(1), the Court would dismiss the

complaint for failure to state a claim.

     I.     Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 4 of 7 PageID: 7



is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).




                                    4
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 5 of 7 PageID: 8



II.   DISCUSSION

      A.   The Complaint

      Plaintiff asserts jurisdiction under 42 U.S.C. § 1983. He

alleges that on February 19, 2020, Officer B. Cooper at Southern

State Correctional Facility wrote a disciplinary infraction report

charging   Plaintiff   with   refusing   a   housing       assignment,   which

resulted   in   Plaintiff’s   placement      in    pre-hearing    detention.

(Compl., Dkt. No. 1 at 1.) Plaintiff has special needs and pre-

hearing detention caused him extreme anguish. (Id.)

      Plaintiff alleges that on February 21, 2020, the Disciplinary

Hearing         Officer,      Christy             Ralph,       “used       an

ambiguous/unconstitutionally vague regulation (NJAC 10A:4-9.15a)

in order to find Plaintiff guilty of the infraction in violation

of his Due Process Rights under the Fourteenth Amendment to the

U.S. Constitution.” (Id. at 2.) Specifically, Plaintiff alleges

the “substantial evidence” standard of review does not define a

burden of proof but was used to “send Plaintiff to Ad-Seg for 30

days.” (Id.) For relief, Plaintiff seeks money damages. (Id.)

      B.   Section 1983 Claims

      Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
                                    5
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 6 of 7 PageID: 9



           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

II.   DISCUSSION

      Plaintiff presents a claim based on his asserted right to

procedural due process protections in a state prison disciplinary

action. “Procedural due process protection ‘for a state created

liberty interest … is limited to those situations where deprivation

of that interest ‘imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.’”

Turner v. Attorney Gen. Pennsylvania, 505 F. App'x 95, 99 (3d Cir.

2012) (citing Griffin v. Vaughn, 112 F.3d 703, 706 (3d Cir. 1997)

(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Unless the

state action “present[s] a dramatic departure from the basic

conditions of confinement” there is no liberty interest that


                                    6
Case 1:20-cv-03177-RMB-KMW Document 2 Filed 07/28/20 Page 7 of 7 PageID: 10



requires procedural due process protection. Turner, 505 F. App’x

at 99 (quoting Sandin, 515 U.S. at 484; see also Burns v. Pa. Dep't

of Corr., 642 F.3d 163, 171 (3d Cir.2011) (“[I]nmates are generally

not entitled to procedural due process in prison disciplinary

hearings because the sanctions resulting from those hearings do

not usually affect a protected liberty interest.”) “[T]hirty-day

confinement   in   administrative    custody   does   not   constitute   an

atypical or significant hardship.” Id. (citing Griffin, 112 F.3d

at 706.) Therefore, if Plaintiff were granted IFP status or paid

the filing fee, the Court would, upon conclusive screening, dismiss

the complaint with prejudice for failure to state a claim.

III. CONCLUSION

     The   Court   will   administratively     terminate    this   action,

subject to reopening. An appropriate Order follows.



DATE:   July 27, 2020
                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     7
